Case: 12-60022     Document: 00511873508         Page: 1     Date Filed: 06/01/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            June 1, 2012

                                     No. 12-60022                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



STEPHANIE ROBERSON,

                                                  Plaintiff - Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant - Appellee



                    Appeal from the United States District Court
                for the Southern District of Mississippi, Hattiesburg
                              USDC No. 2:10-CV-225


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Stephanie Roberson appeals the district court’s judgment affirming the
Commissioner of Social Security’s decision that she is not entitled to
Supplemental Security Income (SSI) on the basis of disability. Because the
Commissioner applied the correct legal standards and because there is
substantial evidence to support the decision, we affirm.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-60022    Document: 00511873508     Page: 2   Date Filed: 06/01/2012



                                 No. 12-60022

                                       I.
      Ms. Roberson applied for SSI in October 2008, alleging that she was
disabled because of back problems and blindness in one eye. The Social Security
Administration denied her application initially and upon reconsideration. Ms.
Roberson then requested a hearing before an Administrative Law Judge (ALJ).
Following the hearing, the ALJ found that Ms. Roberson’s impairments were
severe but that she nevertheless had sufficient functional capacity to perform
the requirements of her previous work–as a motel housekeeper, kitchen helper,
and cashier. The ALJ’s decision became the Commissioner’s final decision after
the Appeals Council denied Ms. Roberson’s request for review. The district court
affirmed the decision of the Commissioner. Ms. Roberson timely appealed.
                                      II.
      Ms. Roberson contends on appeal that (1) the ALJ overestimated her
residual functional capacity under step four of the sequential analysis used for
evaluation of disability benefit claims; and (2) the ALJ failed to consider her
impairments in combination. We review the Commissioner’s decision only to
ascertain whether it is supported by substantial evidence and whether the
Commissioner applied the proper legal standards in evaluating the evidence.
Audler v. Astrue, 501 F.3d 446, 447 (5th Cir. 2007). We may not re-weigh the
evidence or substitute our judgment for that of the Commissioner, even if the
evidence weighs against the Commissioner’s decision. Id.
      The ALJ followed the proper sequential analysis in determining Ms.
Roberson was not entitled to SSI. In so doing, she found that Ms. Roberson
testified to performing daily activities–sitting, walking, and doing light
household chores for much of the day–that were not limited to the extent one
would expect, given her complaints of disabling pain and weakness. She found
further that Ms. Roberson had not received the degree of medical treatment or
presented the kind of clinical abnormalities one would expect, were her

                                       2
   Case: 12-60022       Document: 00511873508     Page: 3   Date Filed: 06/01/2012



                                   No. 12-60022

functioning as limited as she alleged.          Although Ms. Roberson’s treating
physician noted in April 2009 that she was “disabled at this time,” such
declarations are not determinative, particularly when considered in the light of
the clinical findings. See Frank v. Barnhart, 326 F.3d 618, 620 (5th Cir. 2003)
(“Among the opinions by treating doctors that have no special significance are
determinations that an applicant is ‘disabled’ or ‘unable to work.’”). Based on
our review of the record, the ALJ’s decision is supported by substantial evidence.
      Next, the ALJ’s decision reflects that she did consider Ms. Roberson’s
impairments in combination. The decision references “impairments” in several
places. It also includes a thorough discussion of Ms. Roberson’s medical history
and the symptoms of both her back and vision problems.
      Ms. Roberson has submitted to our court, as she did to the district court,
medical records not included in the administrative record. We agree with the
district court’s ruling that this evidence is not material and thus does not
warrant remand. See Latham v. Shalala, 36 F.3d 482, 483 (5th Cir. 1994) (“For
new evidence to be material, there must exist the reasonable possibility that it
would have changed the outcome of the [Commissioner’s] determination.”
(internal quotation marks omitted)). Moreover, Ms. Roberson does not show
good cause for not presenting this evidence to the ALJ. See 42 U.S.C. § 405(g).
                                        III.
      We conclude that the Commissioner’s decision is supported by substantial
evidence and resulted from application of the correct legal standards.
Accordingly, the decision of the district court affirming the Commissioner’s
denial of benefits is
                                                                       AFFIRMED.




                                         3